Citation Nr: 0917088	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-25 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed secondary to diabetes mellitus.

2.  The propriety of the severance of service connection for 
diabetes mellitus.

3.  The propriety of the severance of service connection for 
right upper extremity peripheral neuropathy, secondary to 
diabetes mellitus.

4.  The propriety of the severance of service connection for 
left upper extremity peripheral neuropathy, secondary to 
diabetes mellitus.

5.  The propriety of the severance of service connection for 
right lower extremity peripheral neuropathy, secondary to 
diabetes mellitus.

6.  The propriety of the severance of service connection for 
left lower extremity peripheral neuropathy, secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id

The Veteran contends that severance of his service-connected 
disabilities was improper because he has been diagnosed with, 
and received treatment for, diabetes mellitus and its related 
conditions for many years.  He further asserts that his VA 
treatment record reflects his usage of drugs to control his 
diabetic condition.  

The VA examiners' opinions (dated in June 2004 and September 
2004) that formed the basis for the RO's severance of the 
Veteran's claimed diabetic condition, and various disorders 
claimed secondary to this condition, both concluded that the 
Veteran did not have a diagnosis of diabetes mellitus at the 
time the opinions were given in 2004.  In reaching these 
conclusions, the June 2004 VA opinion referenced an April 
2004 VA treatment note in which the Veteran's condition was 
characterized as a "classic episode of hypoglycemia."  The 
September 2004 VA opinion also referenced an April 2004 VA 
treatment record, as well as "laboratory studies for the 
past six to seven years."  Though both opinions conclude the 
Veteran does not have diabetes mellitus, the treatment 
records that helped form the basis of the ultimate medical 
opinion are not of record.  As the records referenced in the 
VA opinions suggest there are additional VA treatment records 
related to the Veteran's claimed diabetic condition that are 
not of record but are relevant to his claim, VA must 
undertake necessary efforts to associate these relevant 
documents with the Veteran's claims folder.

The Board finds that the issue of entitlement to service 
connection for erectile dysfunction, secondary to diabetes 
mellitus, is inextricably intertwined with the issues of 
severance of service connection for diabetes mellitus, 
bilateral lower extremity peripheral neuropathy, secondary to 
diabetes mellitus, and bilateral upper extremity peripheral 
neuropathy, secondary to diabetes mellitus.  Consequently, 
the Board also remands the Veteran's claim for service 
connection for erectile dysfunction, secondary to diabetes 
mellitus.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request all of the 
Veteran's VA hospitalization and 
outpatient treatment records (to include 
pharmacy notes and laboratory test 
results) related to his claimed diabetic 
and secondary conditions prior to June 
2005.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



